Case 16-33758             Doc 32-2 Filed 02/11/21 Entered 02/11/21 12:28:43                             Desc Exhibit
                                  B- Salem Statement Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


    In re:                                                     )   Chapter 7
                                                               )
    Antoinette Akkari,                                         )   Case No. 16-33758
                                                               )
                                                               )   Honorable David D. Cleary
                              Debtor.                          )



                          VERIFIED STATEMENT OF EDMOND E. SALEM

             Edmond E. Salem, in support of the Trustee’s Application to Retain Edmond E. Salem as

Special Counsel (the “Application”), 1 states as follows:

             1.     I am an attorney, licensed to practice in the States of California and Illinois.

             2.     I am the managing member of the law firm of The Salem Law Firm, APLC (the

“Firm”), located at 1990 S. Bundy Drive, Suite 540, Los Angeles, CA 90025. In that capacity, I

am authorized to submit this affidavit in support of the Trustee’s application to me and the Firm

as special counsel in the chapter 7 case of Antoinette Akkari (the “Debtor”).

             3.     The Firm has conducted an internal conflicts check, using the information available

in the Debtor’s bankruptcy petition and on the Case docket. To the best of my knowledge at this

time, neither I nor any member of the Firm holds or represents an interest adverse to the interests

of the Trustee, the Estate or its creditors.

             4.     I am the Debtor’s son-in-law. Neither I nor the Firm have any other business,

professional or other relationship with the Debtor, her creditors, any party in interest except for our

current representation of the Debtor in connection with the Debtor’s Claim.



1
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Application.


LEGAL\50921760\1
Case 16-33758           Doc 32-2 Filed 02/11/21 Entered 02/11/21 12:28:43                 Desc Exhibit
                                B- Salem Statement Page 2 of 2



       5.          I believe that I and the Firm are disinterested persons, as that term is defined by 11

U.S.C. § 101(14), and are eligible to be employed by the Trustee.

        6.         The Firm and I understand that any settlement of the Debtor’s Claim and all

compensation for services rendered and reimbursement for all expenses incurred in connection

with the Debtor’s Claim shall be paid only from property of the Debtor’s Estate upon appropriate

application, notice, hearing and order of Court.

        7.         The Firm and I have not entered into any agreement to share such compensation as

it may be awarded herein except as permitted under 11 U.S.C. § 504(b).

        8.         I state under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is

true and correct to the best of my knowledge, information and belief.




Dated: February 10, 2021                                  ______________________________
                                                          Edmond E. Salem




                                                     2
LEGAL\50921760\1
